DETAILED ACTION

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features of Applicant’s independent claims 1 and 4 as they relate to: 
an image display device connected to an image processing device, comprising: 
an instruction information generator which generates instruction information on an image processing to be performed in the image processing device based on information from a sensor for detecting brightness; 
a first image signal receiver which receives a first image signal; 
an image signal transmitter which transmits, to the connected image processing device, the instruction information and the first image signal received by the first image signal receiver; 
a second image signal receiver which receives a differential image signal between a second image signal and the first video signal, from the image processing device, the second image signal being generated by performing the image processing for the first image signal in the image processing device based on the instruction information; and 
a display which displays the first image signal multiplexed with the differential image signal received by the second image signal receiver, as recited in claim 1; and 
an image system connected to an image processing device and an image display device via a network, wherein the image display device includes: an instruction information generator which generates instruction information for image processing based on information from a sensor for detecting brightness; a first image signal receiver for receiving a first image signal; 
a first image signal transmitter which transmits, to the image processing device, the instruction information including brightness information and the first image signal received by the first image signal receiver; 
a second image signal receiver which receives a differential image signal from the image processing device; and Page 3 of 9Serial No. 16/682,680 Amendment filed April 5, 2021 Responsive to Office Action mailed December 10, 2020 
a display which displays an image signal multiplexed with the first image signal and the differential  image signal received by the second image signal receiver, wherein the image processing device includes: a third image signal receiver which receives the instruction information and the first image signal, output from the image display device; 
an image processor which generates the differential image signal between the first image signal and an image signal being performed image processing for the first image signal received by the third image signal receiver based on the instruction information including brightness information; and 
a second image signal transmitter which transmits, to the image display device, the differential image signal which is generated by the image processor, wherein the image processing device obtains information on surrounding brightness around the image display device from the instruction information transmitted from the image display device, and 
the image processor performs the image processing based on the obtained brightness information, as recited in claim 4. 
The closest prior art to the above features of claims 1 and 4 includes what is already of record and discussed in the prosecution history of this application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613